 WESTINGHOUSEAPPLIANCEWestinghouse Appliance Sales& Service Co ,a divisionofWestinghouse Electric CorporationandInternationalUnion of Electrical,Radio and MachineWorkers,AFL-CIO-CLC, and its Local Union #680, Joint Peti-tionersCase-12-RC-3399May 15, 1970DECISION AND CERTIFICATION OFREPRESENTATIVESBy CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNPursuant to a Stipulation for Certification Upon Con-sent Election approved by the Regional Director forRegion 12 on October 16, 1969, an election was conduct-ed on November 7, 1969, among the employees in thestipulated appropriate unitAt the conclusion of theelection, the parties were furnished with a tally of ballotswhich showed that of approximately 59 eligible voters,56 cast ballots, of which 33 were for, and 19against,the Petitioners, with 4 challenged ballots The challengeswere not sufficient in number to affect the results ofthe electionThereafter, the Employer filed timely objections toElection In accordance with the National Labor Rela-tions Board Rules and Regulations, Series 8, as amended,the Regional Director conducted an investigation and,on January 2, 1970, issued and duly served on theparties his report on objections to election and recom-mendations to the Board, in which he recommendedthat the objections be overruled Thereafter, the Employ-er filed timely exceptions to the Regional Director'sreport and a supporting briefPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three-member panelUpon the entire record in this case the Board findsIThe Employer is engaged in commerce within themeaning of the Act, and it will effectuate the policiesof the Act to assert jurisdiction herein2The Petitioners are labor organizations claimingto represent certain employees of the Employer3A question affecting commerce exists concerningthe representation of employees of the Employer withinthemeaning of Section 9(c)(1) and Section 2(6) and(7) of the Act4The parties stipulated, and we find, that the following employees constitute a unit appropriate for the pur-poses of collective bargaining within the meaning ofSection 9(b) of the Act481All service men, countermen, warehousemen, calltakers, dispatchers, service cashier, service stockledger coordinator, employed by the Employer atits 3400 N W 31st Street, Miami, Florida locationand its 213 N E 9th Street, Ft Lauderdale, Floridalocation, excluding all office clerical employees,sales employees, professional employees, SeniorService Clerk, guards and supervisors as definedin the Act5TheBoard,havingconsidered theRegionalDirector's report and the Employer's exceptions theretoand supporting brief, hereby adopts the RegionalDirector's finding and recommendations tAccordingly, as we have overruled the Employer'sobjections and the tally shows that the Petitionersreceived a majority of the valid ballots cast, we shallcertify them jointly as the exclusive bargaining represent-ative of the employees in the appropriate unitCERTIFICATION OF REPRESENTATIVESIt is hereby certified that International Union of Elec-trical,Radio and Machine Workers,AFL-CIO-CLC,and itsLocal Union #680, have been designated andselected by a majority of the employees of the Employerin the appropriate unit described herein as their repre-sentative for the purposes of collective bargaining andthat,pursuant to Section 9(a) of the National LaborRelations Act, as amended,the said labor organizationsare the exclusive representative of all employees insuch unit for purposes of collective bargaining withrespect to rates of pay,wages, hours of employment,and other terms and conditions of employmentiIn adopting the Regional Directors recommendation that ObjectionsIand 2 be overruled we find in agreement with the Regional Directorthat the mere fact that the Employer had only one observer availableto it at the election while the Petitioners had two is not sufficientgrounds for setting aside the electionWe find that this imbalancein the number of observers did not create the impression that theBoard favored the Petitioners over the Employer or otherwise prejudicethe electionFurthermorewe note that the Board agent specificallyadvised the Employer of its right to an equal number of observerswhich is entirely consistent with the provision in the Stipulation forCertification that each party would be allowed an equal number ofobserversLastly to the extent that it may have constituted a variationfrom what the Employer alleges was a prior oral understanding thatonly one observer would represent each party we find th it the variationwas immaterial and in no w ty compromised the f urness of the electionN L R BvMattisonMachine Works365 U S 123 CfBremen SteelCompan)115 NLRB 247 We also idopt the Regional Director s recommendation that Objections 3 through 5 be overruled as even if thefacts alleged by the Employer ire true they would not constitute conductwhich affected the results of the electionHaroldW Moore d/b/a/HaroldW Moore & Son173NLRB No 191 The exceptions andbrief raise no issues of fact or I iw which warr mt revers it of theRegional Director s findings ind recommend icons or a hearing182 NLRB No 73